         Case 1:75-cv-03073-LAP Document 691 Filed 03/26/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAMES BENJAMIN, et al.,

                       Plaintiffs,
                                               No. 75-CV-3073 (LAP)
-against-
                                                        ORDER
CYNTHIA BRANN, et al.,

                       Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

     Counsel shall confer and inform the Court, by no later than

April 16, 2021, of their views on the bench trial conducted by

Judge Baer in May 2014 and on which he did not rule.

SO ORDERED.

Dated:       March 26, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
